3%



    OFFICE   OF   THE A-ITORNEY    GENERAL   OF TElU&
                          AUSTIN




Eenombla Goorgr Ii. shrpprrd
Qeiaptroller oi Publio MOounts
hImtin. Taxelr
Rear Sir:            Opiaioa 80.
                     80: should
                     tba iiQh*ay




                                              lett*r et #oToi-
                                              of thts dopart-
                                                                          383


Honorabla George 8.         Sheppard,   page 2


           In oonatruing th6 ebove 8aetion of Satiate Bill
Ho. 127, it must be borne in zalnd that tha prias funotfon
of this depsrtmant, as ~11 aa t&et or tha court, Is to
detamf.ne  ths laglsletlre intent, and thut oooatructloa of
a atstuta should be adOptad wblah is reasonable and vhioh
211 affeotuata tha purpoea of tlw Leglalaturo ?a adopting
      Imperial Irrigation Co. v. Jayno, 104 Tax. 395, 138
S.*w. 575. Ollrar v. Stata, 1u 8. V. 604. A stat&to 1
should not ba gitan a construotion that will rmndar It
rain and purpoaelsse, If it 06x1br otbexwlor oonatrurd.
Stolt v. Karirn (Clv. App. 1, 191 8. 7?. 600.
              As you state In gaur latter,  there lr no ap*oirla
'approprletlon for portam rtasps made fbr tha dlrl8lon ot-
 rlorre(flrld    and distrlot otiiorrr.)   Part of the ltemizrd
 funds appropriated for these offices wara vetoed by t& Gor-
 a-nor, aul the fund8 now being umd ror the operation 814
raaintrnanoo oi there eald offium are darlvod ma the bal-
anon fund approprlatad by the rldar found at the oanolurlon
of tha U3way motion of Senate Bill No. 427. (For further
deta118, see oonfarenor oplnlon lo. 3OS0, Attornay Ganaral*s
Dopartwmt . )
               *PRapostage ataag alaus  in sac&ion 2 or sanatr
Bill    WO.   L27, quota4 in the first part ot this lattw,  ap-
fli68    t0 811   pWOh!WW      Or pOSt6gO   6t8CQ?8 ~8dO   ~~OAQ ftUtd8
appreprlatrd by said bill.  'Phi6 claws olrarl~ lndl~at~8
t&t both in thr ca8a of spaoifie postage applPpr1atlOn
and wherr oontlngant funds arC’used, th6 rtmpe must be
purohassd by voucharn mada payabla to tha United Sates
Voat ottloo, for even in tha lattar 0atm wham oontingrnt
funds are uaad wa must hold that   suoh PurObaSa *Is OOLL-
trmplatod and intsndrd by the Laglrlatura or suoh aVPzOVrla-
tlon could not ba uaad to pprohare lk a mva .
         ‘in our opinion, tha .&gialatlva intar& was
olrarlyto require all postage StMpe $0 be pUNhS*Q
by +ouohera made Payable to tha United gtakaa post of$iOa.
merafore,  pu are adrlmd that you should raqu*a tba
swt8 ni&hrrcrfmpartmue to submit rouchara rawatlne
the ~SSI~~ROSof poatag6 warraat8 In favor Of the Unlt*Q
statsi Foatnmoter.
&norablg    George   II. Sheppard,   pegs 3


            T&s foragolng    rclprerents the aonalderod opinion
of tbls   depnrtamnt.
                                     Tours vary txulr
                                ATTORHBT   ODYERAL   OF SpIFxhS




                               &;&